DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I - A translocation collar in the reply filed on 11/01/2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morriss et al. (US PG Pub. 2015/0142100), as disclosed in the IDS dated 12/30/2020, hereinafter Morriss.
Regarding claims 1 and 11, Morriss discloses a translocation collar device comprising a substantially ring-shaped band of material (110), wherein the material is a metal, having an annular edge (112), an apical edge (111) opposite from the annular edge, and a width in between; wherein the collar device is attachable to a circumferentially separated valve such that the annular edge is attached to a valve annulus and the apical edge is attached to a valve perimeter to translocate the valve in an apical direction, illustrated in Figure 10A ([0177] & [0181], Lines 4-7).
Regarding claim 2, Morriss discloses the device of claim 1, wherein the annular/upstream edge (112) has a diameter between about 20 mm and 60 mm, illustrated in Figure 10A ([0198], Lines 1-3 & 2nd to Last line).
Regarding claim 3, Morriss discloses the device of claim 1, wherein the apical edge (111) has a diameter between about 5 mm and 15 mm ([0173], Lines 9-12 – to clarify, the apical edge 111 would have a maximum diameter between 8-12mm in a delivery configuration, which falls within the claimed range, thereby meeting the limitation).
Regarding claim 4, Morriss discloses the device of claim 1, wherein the width is between about 5 mm and 15 mm ([0206], Last 4 Lines & [0327], Lines 1-3).
Regarding claim 5, Morriss discloses the device of claim 1, wherein the width is biased such that the annular edge and the apical edge are separated by a variable distance ([0192]).
Regarding claim 6, Morriss discloses the device of claim 1, wherein the device is constructed from a length of material having an arc shape, with a first end, a second end, an outer edge having a length equal to a circumference of the annular edge (112), and an inner edge having a length equal to a circumference of the apical edge (111), such that the first end and the second end are joinable together to form a substantially ring-shaped band, illustrated in Figure 10A (to clarify, if the material of 110 was planar/flat it would have an arc shape due to the fact that the diameter of the outer/annular edge is larger than that of the inner/apical edge as illustrated in Figure 10A; furthermore, it is to be noted that patentability is based on the claimed structure of the finished product/device).
Regarding claim 7, Morriss discloses the device of claim 1, further comprising one or more concentric folds aligned in parallel with the annular edge and the apical edge, such that the width is variable, illustrated in Figures 12B, 13D and 13F ([0192] & [0195]).
Regarding claim 8, Morriss discloses the device of claim 7, wherein the width is fixable by applying one or more sutures to the one or more concentric folds ([0224]).
Regarding claim 9, Morriss discloses the device of claim 1, further comprising one or more annuloplasty rings (808, 816) attached to the annular edge, the apical edge, or both, illustrated in Figure 61 ([0301] & [0327], Lines 1-3).
Regarding claim 10, Morriss discloses the device of claim 1, further comprising a cuff (140) attached to the annular edge, the apical edge, or a position in between, illustrated in Figure 10A.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/888,322 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims set forth the limitations of a ring-shaped body/band of material having an annular edge/annulus end and an apical edge/leaflet end and a width therebetween; wherein the annular edge/annulus end is attachable to a native valve annulus and the apical edge/leaflet end is attachable to a valve perimeter/edge of a native leaflet.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774